Citation Nr: 1313935	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for a right ankle fracture with degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for a left ankle fracture with degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to May 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO awarded the Veteran service connection for fibromyalgia, and assigned an initial 10 percent disability rating effective July 24, 2008.  The RO also denied the Veteran's claims for disability ratings in excess of 10 percent for service-connected right and left ankle disabilities respectively.  The Veteran filed a timely Notice of Disagreement with his assigned fibromyalgia disability rating, and with the denials of both ankle claims in January 2010.  He has perfected an appeal as to all three issues.

In December 2012, the veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

At this December 2012 hearing, the Veteran raised the issue of entitlement to TDIU.  Indeed, when specifically asked how his fibromyalgia affects his life, the Veteran indicated that he is in constant pain and can no longer work.  See the December 2012 hearing transcript, at 2.  Pertinently, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notwithstanding the fact that the RO has previously denied the Veteran's TDIU claim in a September 2012 rating decision, based on the Veteran's more recent testimony and the Court's holding in Rice, the Board finds that the question of whether an increased rating may be warranted based on entitlement to TDIU is part of the Veteran's appeal for higher fibromyalgia and right and left ankle disability ratings, and must be considered herein.  For the sake of clarity, the Board has separately listed this issue above. 

The Veteran's fibromyalgia and left and right ankle claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for posttraumatic stress disorder (PTSD), rated 70 percent disabling; obstructive sleep apnea, rated 50 percent disabling; osteochondrosis of thoracolumbar spine at T11, T12 and L1, rated 20 percent disabling; sebaceous cysts with scars to the face, ears, left flank, left elbow and scrotal area, and ganglion cyst of the left wrist, collectively rated 10 percent disabling; right and left ankle fractures with degenerative joint disease, a pilonidal cyst and fibromyalgia, each separately rated 10 percent disabling; and chronic dyspepsia, right ganglion cyst scar and athelete's foot, each rated noncompensably (zero percent) disabling.  In combination, the Veteran's service-connected disabilities are currently considered 90 percent disabling.  

2.  The evidence of record favors a finding that the Veteran's service-connected disabilities are of such severity that they preclude substantially gainful employment.




CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met on a schedular basis.  38 U.S.C.A. § 1155 (West 2002);    38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The RO sent the Veteran a VCAA notice letter addressing entitlement to TDIU in January 2012.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's TDIU claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA has been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  

Legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).
A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

Analysis

As discussed in the Introduction above, the Veteran has raised the issue of entitlement to TDIU in his December 2012 testimony.  Under Rice, this TDIU claim is part of the Veteran's perfected initial and increased rating appeals, and must be considered by the Board notwithstanding the prior adjudication of the matter by the RO in September 2012.  Because the evidence currently of record favors a finding that the Veteran's service-connected disabilities prevent the Veteran from securing or following a gainful occupation, there is no harm to the Veteran in separating out and adjudicating the issue of entitlement to TDIU herein.  

TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case, only the schedular basis need be considered.

The Veteran has been awarded service connection for posttraumatic stress disorder (PTSD), rated 70 percent disabling; obstructive sleep apnea, rated 50 percent disabling; osteochondrosis of the thoracolumbar spine at T11, T12 and L1, rated 20 percent disabling; sebaceous cysts with scars to the face, ears, left flank, left elbow and scrotal area, and ganglion cyst of the left wrist, collectively rated 10 percent disabling; right and left ankle fractures with degenerative joint disease, a pilonidal cyst and fibromyalgia, each separately rated 10 percent disabling; and chronic dyspepsia, right ganglion cyst scar and athelete's foot, each rated noncompensably (zero percent) disabling.  In combination, the Veteran's service-connected disabilities are currently considered 90 percent disabling.  

In light of the fact that the Veteran has at least one disability rated 40 percent disabling, and a combined rating over 70 percent, the Veteran meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2012). 

In essence, the Veteran asserts that he cannot secure or follow gainful employment due to his service-connected disabilities.  The record demonstrates that the Veteran last worked in February 2011 as a desktop operator at a printing and publishing company.  The Veteran testified that he had to stop working because of severe pain symptomatology that would limit his mobility.  See the Veteran's August 2012 Application for Increased Compensation Based on Unemployability [VA Form 21-8940]; see also the December 2012 hearing transcript, at 4.  

There are two medical opinions of record assessing the Veteran's current ability to secure or follow a substantially gainful occupation in light of his service-connected disabilities.  Most recently, an August 2012 VA examiner concluded after assessing the severity of the Veteran's service-connected fibromyalgia that the Veteran "could secure and maintain gainful employment in a limited capacity in a very sedentary work setting with substantial work restrictions."  Although the August 2012 VA examiner's conclusion appears to weigh against the Veteran's claim, the Board finds that the rationale used to support this conclusion actually favors a finding that the Veteran would be unable to secure and maintain gainful employment, even if afforded only sedentary work.  Indeed, the examiner specifically found that the Veteran's service-connected disabilities of fibromyalgia, degenerative disc disease (DDD) of the lumbar spine, and degenerative joint disease (DJD) of the bilateral ankles "severely limit the veteran's ability to ambulate safely."  The Board notes that although technically not service-connected for DDD of the lumbar spine, such disability has been identified and considered in the rating of his osteochondrosis.  See, e.g., the RO's February 2002 rating decision, at 2-3.  Significantly, the August 2012 VA examiner also indicated that the Veteran was unable to stand for more than 15 minutes and could not sit for more than an hour, which would suggest an impediment to even sedentary employment.  The Veteran was unable walk more than a block without resting due to fibromyalgia fatigue, and his back condition prevented him from performing any lifting or bending movements.  Most appreciably, the examiner also determined that the Veteran could not concentrate during work due to chronic pain secondary to fibromyalgia, DDD of the spine and DJD of the ankles.  While not addressing the additional impact, if any, of the Veteran's now service-connected PTSD [rated 70 percent disabling] and sleep apnea [rated 50 percent disabling] disabilities, among others, the examiner did indicate that the Veteran is unable to drive due to residual daytime somnolence.  See the August 2012 VA examiner's report, at 7.

In this connection, and in contrast to the August 2012 VA examiner's overall conclusion, a prior April 2012 VA examiner specifically opined that the Veteran is "not gainfully employable at this time due to severe fibromyalgia manifesting in easy fatiguability [sic] and distressing pain . . . requiring pain management."  See the April 2012 VA examiner's general medical examination report, at 7.  

The Board finds that even if employment in a limited capacity in a very sedentary work setting with substantial work restrictions in fact exists, as is so suggested by the August 2012 VA examiner, based on that examiner's own description of the Veteran's functional limitations as due to his service-connected disabilities-to include the Veteran's inability to sit for more than an hour, to walk for more than 15 minutes, to perform lifting or bending movements, and to concentrate due to pain-as well as the prior conclusions of the April 2012 examiner noted above, the Board believes the evidence of record favors a finding that the Veteran's service-connected disabilities do indeed prevent him from securing or maintaining gainful employment, even in a sedentary work setting.  Notably, in a separate January 9, 2013 VA Psychiatry Initial Evaluation report, a VA physician confirmed that the Veteran's prior employment history included various sales jobs, but that the Veteran was currently disabled due in part to a chronic back injury.  The physician also noted that the Veteran's service-connected PTSD manifested in suicidal ideation with a plan to follow through as recently as September 2012 and that his PTSD symptoms were exacerbated by chronic pain and by "feeling demoralized by being unable to work and provide for his family."  

In support of his claim, the Veteran has also provided competent and credible testimony attesting to his inability to work due to his service-connected pain symptoms.  Indeed, the Veteran indicated in December 2012 that that he previously had a job that required a lot of heavy lifting, and when he could not physically do that anymore, he earned a degree in microcomputer applications, which qualified him for temporary part-time basis working behind a computer at a publishing company for ten years, as noted above.  The Veteran reported that as his pain symptomatology worsened, he had to cut his hours even in this sedentary work setting, and ultimately had to stop working in February 2011.  See the December 2012 hearing transcript, at 3-4.   

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities [to include his inability to perform even sedentary work], the August 2012 VA examiner's descriptions of the functional effects of the Veteran's service-connected fibromyalgia, back, and ankle disabilities [to include an inability to sit for more than 15 minutes or to concentrate due to service-connected pain symptomatology], the April 2012 VA examiner's determination that the Veteran is not gainfully employable due to his service-connected fibromyalgia, as well as the additional impact the Veteran's service-connected PTSD and sleep apnea appear to have on the Veteran's day to day life [inhibiting his ability to drive, and manifesting in suicidal ideation], the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities, when analyzed as a whole, prevent him from securing or following a substantially gainful occupation.  Accordingly, entitlement to TDIU is granted.


ORDER

Entitlement to TDIU is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

Although additional delay is regrettable, the issues of entitlement to an initial rating greater than 10 percent for fibromyalgia and entitlement to increased ratings in excess of 10 percent for both right and left ankle disabilities must be remanded.

I.  Supplemental statement of the case/Updated VA treatment records

As an initial matter, the Board notes that additional VA records  have been added to the claims file prior to certification of the appeal to the Board that contain relevant information regarding the Veteran's fibromyalgia and ankle disabilities.  These records should be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)). 

Moreover, at the December 2012 hearing, the Veteran specified that he only receives treatment for his service-connected fibromyalgia and ankle disabilities at VA medical facilities, and his testimony throughout the hearing suggested that this treatment is ongoing.  See December 2012 hearing transcript, at 5.  Indeed, review of the RO's February 2013 rating decision [awarding service connection for PTSD] reveals that the RO considered VA treatment records from the VA Medical Center (VAMC) in Nashville dating from September 2012 to February 2013, to include one VA medical examination administered on February 19, 2003.  The Veteran's physical and electronic claims file contains VA medical records dating through February 8, 2013.  

 It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the Veteran should be afforded an opportunity to notify VA of any additional relevant treatment records that remain outstanding, to include those from VA, that he believes would be supportive of his claims.  

II.  VA medical examinations

A. Fibromyalgia

VA last assessed the severity of the Veteran's service-connected fibromyalgia disability in August 2012.  The Veteran has since testified that he is having a number of problems with chest pain, neck pain, arm pain, knee pain, headaches, bowel movements, sleep disturbance, depression and anxiety that he believes are associated with his fibromyalgia disability, but which he failed to mention to his fibromyalgia examiners.  See the December 2012 hearing transcript, at 7-10.  The Veteran's ongoing treatment records do note a history of fibromyalgia, with ongoing pain symptoms affecting his neck, shoulder, and arms.  See, e.g., the Veteran's September 25, 2012 Addendum to a Primary Care Note (indicating the presence of chronic pain syndrome, secondary to fibromyalgia, nonservice-connected cervical DDD and service-connected lumbar DDD); an October 23, 2012 VA Neurology Clinic Follow-Up (noting that some of the Veteran's pain is "referable to his radiculopathy, but most of which is likely 2/2 [secondary to] fibromyalgia or some other chronic pain syndrome"); and a November 14, 2012 VA Physical Therapy Consult (noting the presence of pain between the Veteran's shoulder blades diagnosed only as musculoskeletal pain).   

As noted above, the Veteran is already service-connected for a number of disabilities other than fibromyalgia, to include PTSD, obstructive sleep apnea, osteochondrosis of T11, T12 and L1, sebaceous cysts with scars to the face, ears, left flank, left elbow and scrotal area, a ganglion cyst of the left wrist, right and left ankle fractures with degenerative joint disease, a pilonidal cyst, chronic dyspepsia, a right ganglion cyst scar and athelete's foot, which can manifest in similar symptoms that overlap with fibromyalgia symptomatology.  Crucially, the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Because the Veteran has competently described experiencing a number of symptoms [e.g., headaches, bowel problems, chest pain, neck pain and anxiety, among others] that may or may not be attributable to fibromyalgia, and in light of the many other service-connected disabilities that exist of record that manifest in some degree of pain symptomatology, the Board believes an updated fibromyalgia examination should be scheduled so that any overlapping symptoms may be distinguished, and so that an accurate rating for the Veteran's fibromyalgia disability can be assigned without pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

B. Right and left ankle disabilities

VA last assessed the severity of the Veteran's service-connected ankle disabilities in May 2012.  At that examination, range of motion test results were only recorded for the Veteran's left ankle, with plantar flexion shown to be 40 degrees [with a normal endpoint being 45 degrees] and dorsiflexion to 10 degrees [with a normal endpoint of 20 degrees].  Pain on motion did exist, and an unspecified additional limitation of motion of both ankles was identified following repetitive use testing.  See the May 2012 VA examiner's report, at 3-5.  

At a prior examination, administered one month earlier in April 2012, both right and left ankle plantar flexion were shown to be 45 degrees or greater, and dorsiflexion 20 degrees or greater.  There was no objective evidence of painful motion, or additional limitation of motion following repetitive use testing.

Notably, at the December 2012 hearing, the Veteran testified that he has developed stiffness in both ankles.   He indicated that he has lost so much mobility in his ankles that his body "goes to make a turn and [his] ankle doesn't turn with it."  See the December 2012 hearing transcript, at 6.  He noted that he now uses an electric cart when shopping, in part, because of pain in his ankles, and that his right ankle has become worse than his left, frequently locking up on him to the point that he cannot take another step and must call for help.  See id., at 6, 13.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the competent testimony from the Veteran indicating that his ankle disability has worsened to the point where his ankle locks or fixes in one position, the Board believes that a new medical examination assessing the current severity of both his right and left ankle disabilities is necessary to adequately and accurately decide both increased rating claims. 
Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should request that the Veteran identify any additional medical treatment he has received for his fibromyalgia and right and left ankle disabilities.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

The AOJ should also obtain the Veteran's relevant VA treatment records dating from February 2013 to the present day from the VAMC in Nashville, Tennessee.  If the Veteran identifies relevant treatment at another VA facility, corresponding VA treatment records should also be obtained.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the development described in item (1) above, the AOJ should schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and severity of his current fibromyalgia and left and right ankle disabilities.  The entire claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA], and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide opinions and analysis as to the following matters:

a.) With respect to the Veteran's fibromyalgia, if 
possible, the examiner should identify and distinguish any and all fibromyalgia symptoms from the symptoms or manifestations of the Veteran's other service-connected and nonservice-connected disabilities.  In particular, the examiner should consider and discuss the Veteran's current complaints of neck pain, pain in the shoulders, arms, hips, and knees, headaches, bowel movement problems, sleep problems, and depression and anxiety, all of which the Veteran has attributed to fibromyalgia. 

After determining which symptoms are attributable to the Veteran's service-connected fibromyalgia, the examiner should discuss whether such symptoms are (i.) constant, or nearly so, and refractory to therapy, (ii.) episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, or (iii.) require continuous medication for control, as per the rating criteria located at 38 C.F.R. § 4.71a, Diagnostic Code 5025 [fibromyalgia].  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the Veteran's fibromyalgia symptoms cannot be distinguished from the symptoms of his other service-connected and nonservice-connected disabilities without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

b.) With respect to the Veteran's right and left ankle 
disabilities, the examiner should perform any medically indicated testing deemed necessary, to include range of motion and repetitive use testing.  

In particular, after review of the Veteran's prior medical history, and upon examination of the Veteran, the examiner should indicate the ranges of motion of the Veteran's right and left ankle, including motion accompanied by pain, in degrees.  If ankylosis of either ankle exists, the examiner should specify at what at degree of plantar flexion and dorsiflexion the ankle is ankylosed.  Any abduction, adduction, inversion or eversion deformity should also be identified.  If ankylosis is not present, the examiner should determine whether any limitation of motion of the right and left ankle is best characterized as marked, moderate, or less than moderate in severity.  

In addition, the examiner should state whether the Veteran's right or left ankle has ankylosis of the subastragalar or tarsal joint in good or poor weight-bearing position, malunion of the os calcis or astragalus with moderate or marked deformity, or astragalectomy.

Finally, the examiner should state to what extent (if any), expressed in degrees if possible, the range of motion or function is additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.

As above, all opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should review all the evidence of record, to include all evidence associated with the file since its last prior adjudications [i.e., the April 2010 Statement of the Case addressing the Veteran's ankle claims and the March 2012 Supplemental Statement of the Case addressing his fibromyalgia claim], and readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


